Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  146162                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                   SC: 146162                                        Justices
  In re KIECA, Minors.                                             COA: 307194
                                                                   Oakland CC Family Division:
                                                                   11-782768-NA
  _______________________________________/

        On order of the Court, the application for leave to appeal the August 28, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2012                   _________________________________________
           s1218                                                              Clerk